Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "oil and water interface 26" and "amount of impurity 28" have both been used to designate the same line in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are recommended in this application because hand drawings do not have the standardization and exactness of properly drafted drawings (straightness of lines/balance of figures/clarity of elements). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a controller” and “an oil and water interface sensor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, “the controller that receives data from the oil temperature sensor and the oil water interface sensor and controls the heater”, the written description does not adequately describe how the “data” will be used to “control the heater”. Therefore the claim  lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 Regarding Claim 2, “the heater is positioned inside the upper container”, the written description does not adequately describe necessary structure for a gas heater to be positioned “inside the upper container”. Therefore the claim  lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 7, “oil water interface sensor measures the transparency of the oil and water interface”, the written description does not adequately describe what the sensor is and how it measures transparency of the oil water interface.  Therefore the claim  lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 8, “controller determines the amount of impurities in the oil and water interface based on the transparency of the oil and water interface measured by the oil and water interface sensor”, the written description lacks details on how transparency of the oil and water interface is used to determine the amount of impurities. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 10, “controller determines the amount of impurities in the oil and water interface based on the electric conductivity of the oil and water interface measured by the oil and water interface sensor”, the written description lacks details on how electric conductivity is used to determine amount of impurities. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2-12 are rejected for dependence from one or more of the above rejected claims.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation on line 13, “the controller that receives data” renders the claim indefinite, since “the controller” is shown to be a module, an IC or a control panel. 
 Regarding Claim 2, the recitation on line 1, “the heater is positioned inside the upper container” renders the claim indefinite, since the description states at the bottom of paragraph 22 that “the heater may be either gas operated or electric type” but lacks clarity as to how the heater structurally “inside the upper container”.
Regarding Claim 7, the recitation on line 1, “oil water interface sensor measures the transparency”, render the claim indefinite, since the description does not give any detail describing  
Regarding Claim 8, the recitation on line 12, “controller determines the amount of impurities in the oil and water interface based on the transparency of the oil and water interface measured by the oil and water interface sensor”, the written description lacks details on how transparency of the oil and water interface is used to determine the amount of impurities. Therefore the claim  lacks an adequate amount of subject matter that would describe in such a way to enable one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 10, the recitation on line 12, “controller determines the amount of impurities in the oil and water interface based on the electric conductivity of the oil and water interface measured by the oil and water interface sensor”, the written description lacks details on how electric conductivity is used to determine amount of impurities. Therefore the claim  lacks an adequate amount of subject matter that would describe in such a way to enable one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20180177338A1 hereinafter as Cho) in view of Liu (CN202420551, hereinafter as Liu)

    PNG
    media_image1.png
    778
    648
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    735
    435
    media_image2.png
    Greyscale

Regarding claim 1 Cho discloses, a deep fryer with oil and water comprising (Abstract, “The present invention relates to a water and oil type fryer”): 
an upper container that is adapted to contain oil (figure 7 shows “a frying oil container 20” paragraph 31);  
a lower container that is adapted to contain oil and water, wherein the lower container is fluid-communicated with the upper container (figure 7 shows  “an oil and water in the cleaning container 25” paragraph 31 ); 
a heater (figure 7 item 31) that heats the oil contained in the upper container (Abstract, “an electric heater directly supplying heat to oil for frying” heater (31) can be seen in figure 7); 

Cho does not disclose, a deep fryer with oil and water having an oil water interface sensor that measures amount of impurities in an oil and water interface inside the lower container. Cho also does not disclose a temperature sensor used to monitor temperature of the cooking oil and a controller.
However Liu teaches a cooking oil quality sensors that can measure transparency, electrical properties, temperature (paragraph 14, “sensor device respectively comprises a …, AC and DC impedance sensor, …, transparency sensor, …, temperature sensor, …”).  Liu also teaches a controller to read information from the sensors (paragraph 42, “processor module 102 starts the first sensor device 312 to first detecting oil box of the to-be-detected liquid oil 301 is for detecting, to obtain the antioxidant content of the liquid oil, the viscosity, density, conductivity, color, optical absorption spectroscopy, dielectric constant, moisture, different frequency of AC (including DC) impedance coefficients, temperature, granularity, peroxide”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oil and water fryer of Cho to include the teachings of Liu i.e. using a transparency sensor to measure oil quality for the purpose of allowing user to make scientific and effective decisions on quality of the oil (Liu paragraph 6).
Regarding claim 2 Cho-Liu discloses, the deep fryer with oil and water, wherein the heater is positioned inside the upper container (figure 7 shows “an electrical heater 31”, paragraph 31).
Regarding claim 3 Cho-Liu discloses, the deep fryer with oil and water, wherein the upper container has decreasing cross-section toward the lower container (Cho shows a cross sectional view of both upper and lower container).
Regarding claim 4 Cho-Liu discloses, the deep fryer with oil and water, further comprising a residue removing pipe connected to the lower container (Figure 8 shows “a deposit discharging pipe 27” paragraph 47).
Regarding claim 5 Cho-Liu discloses, the deep fryer with oil and water, wherein the controller controls the heater to release heat at predetermined heat release rate when temperature dropping rate of the oil temperature sensed by the oil temperature sensor exceeds a predetermined value (Cho-Liu would already have this limitation due to Liu paragraph 42, “The processor then module 102 starts the first heating component 311 to first detecting oil box of the to-be-detected liquid oil in 301 for heating, continuing the detection by first sensor means 312 for heating the to-be-detected liquid oil to obtain liquid oil of the various detection parameter change curve of temperature.”).
Regarding claim 6 Cho-Liu discloses, the deep fryer with oil and water, further comprising a display that displays the oil temperature of the oil in the upper container, and the amount of impurities at the oil and water interface (figure 1 shows “a manipulation panel 14”, a manipulation panel may reasonably be considered a control panel based on the placement, the shape of the panel, the display looking box in the top left corner, the switches and dials it would be obvious to say that the item labeled as “a manipulation panel” is synonymous to a control panel. It would be obvious to one skilled in the art to include readings and warnings from controller inputs such as the impurities of the oil and water.).
Regarding claim 7 Cho-Liu does not discloses, the deep fryer with oil and water, wherein the oil water interface sensor measures the transparency of the oil and water interface.
However Liu teaches an oil quality sensor that measures the transparency of the oil  (Abstract, “a liquid oil quality monitoring system”, paragraph 14, “… sensor device respectively comprises a …, transparency sensor”).
Regarding claim 8 Cho-Liu discloses, wherein the controller determines the amount of impurities in the oil and water interface based on the transparency of the oil and water interface measured by the oil and water interface sensor (Cho-Liu has a controller that is capable reading electrical signal from the transparency sensor from Liu paragraph 42).
Regarding claim 9 Cho-Liu discloses, the deep fryer with oil and water, wherein the oil water interface sensor measures the electric conductivity of the oil and water interface (Liu Figure 3, shows sensors (312) are designed to interface directly with the oil being monitored at the base of the box (301)).
Regarding claim 10 Cho-Liu discloses, the deep fryer with oil and water, wherein the controller determines the amount of impurities in the oil and water interface based on the electric conductivity of the oil and water interface measured by the oil and water interface sensor (Cho-Liu has a controller that is capable of reading a sensor and processing the information to present to the user stated in Liu paragraph 42).
Regarding claim 11 Cho-Liu discloses, the deep fryer with oil and water, wherein the lower container comprises a detachable observation window to observe the oil and water interface (figure 8 shows “An opening/closing portion including a transparent window 18b of the check window 18 may be detached for cleaning and maintenance”, paragraph 47).
Regarding claim 12 Cho-Liu discloses, the deep fryer with oil and water, wherein the lower container further comprises a drain positioned at the bottom of the lower container (figure 8 shows “the drain pipe 22” paragraph 48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sapidus NPL, an oil water deep fryer with oil container connected via downpipe to an oil and water container.
Lambert et al. (US20170176369A1), a system and a method for sensing oil quality using electrical properties of the oil. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763